DETAILED ACTION
		This Office action is in response to Request for Continued Examination (RCE) filed on October 15, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

Response to Arguments
Applicant’s arguments, with respect to claims 7 and 12 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 7, the prior art of record fails to disclose or suggest “a regulator for adjusting a direct current to a predefined target value which reduce at least a partial direct voltage of said second partial converter when the direct current exceeds the predefined target value, wherein the partial direct voltage of said second partial converter can be inverted by said regulator at least until compensation of the partial direct voltage of said first partial converter” in combination with all other claim limitations. Claims 8-11 and 14 depend directly or indirectly from claim 7, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 12, the prior art of record fails to disclose or suggest “providing a regulator for regulating a direct current to a predetermined target value in that respectively at least a partial direct voltage of the second partial converter is reduced when the direct current exceeds the predetermined target value, wherein a partial direct voltage of the first partial converter is compensated by a partial direct voltage of the second partial converter, in that an appropriate opposing voltage is generated by the second partial converter” in combination with all other claim limitations. Claim 13 depends directly from claim 12, and is, therefore, also allowed at least for the same reasons set above.

Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838